EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 8/3/22, claims 38-57 are currently pending in the application.

2.	In view of the amendment dated 8/3/22, all rejections set forth in the office action dated 5/31/22 are withdrawn. Upon considering the amendment, Examiner initiated a telephonic interview to further discuss the claims as amended on 8/3 22, and possible further amendment so as to advance prosecution (cf. attached Interview Summary).

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jason Budd on 8/11/22.
The application has been amended as follows: 
•	In claim 38, replace lines 2 and 3 with the following:
“one or more polymers and at least one peroxide,
wherein, the one or more polymers comprises at least 50% by weight of a polyurethane lacking”.
•	In claim 40, replace lines 2 and 3 with the following:
“one or more polymers and at least one peroxide,
wherein, the one or more polymers comprises at least 50% by weight of a polyurethane lacking”.

Reasons For Allowance
4.	Claims 38-57 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Schumann et al. (of record),  Wolinski (US 3,994,764) and Friese et al. (US 6,013,750 A)
Schumann of record teaches a reactive adhesive film comprising a polymeric film forming matrix, at least one reactive monomer or reactive oligomeric resin, and a radical initiator.
Wolinski teaches an adhesive comprising a first part made up of a thermoplastic, non-reactive polyurethane polymer dissolved in an addition polymerizable combination of an acrylic or methacrylic monomer, a copolymerizable monomer containing at least one free carboxylic acid group, and a non-activated free radical addition polymerization catalyst system.
Friese teaches an adhesive composition containing from 20 to 80% by weight of polyurethane (meth)acrylate, from 80 to 20% by weight of (meth)acrylate comonomer(s), and a hydrazone activator system.
However, the cited references, alone or in combination, fails to teach or suggest an adhesive composition consisting of one or more polymers and at least one peroxide, or an adhesive composition consisting of one or more polymers, at least one peroxide and at least one adhesion promoter, within the scope of claims 38 and 40. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762